Martoche, J. (concurring).
I concur in the result reached by the majority, but I respectfully disagree with the majority’s analysis. In my view, plaintiff failed to meet his initial burden on those parts of his motion seeking partial summary judgment on liability with respect to the Labor Law § 240 (1) claim against Benchmark Main Transit Associates, LLC and Christa Construction, LLC (collectively, defendants).
The manner in which the accident occurred is not in dispute. Plaintiff was standing on a scissor lift and, when he repositioned the scissor lift to perform his work, one of its wheels entered a hole in the floor and the scissor lift tipped over, causing plaintiff to fall and sustain injuries. In my view, the facts of this case render it subject to the holding of the Court of Appeals in Melber v 6333 Main St. (91 NY2d 759 [1998]). There, the plaintiff was installing metal studs into the top of a drywall and, in order to reach the height necessary to complete his work, he stood on 42-inch stilts. At some point during the course of his work, the plaintiff needed a clamp that was located some distance away from the work area, and he “walked” on the stilts down an open corridor to retrieve the clamp. In the process, he tripped over electrical conduit protruding from the unfinished floor and fell to the ground, sustaining injuries. The Court of Appeals held that Labor Law § 240 (1) should be broadly construed but that the “extraordinary protections of the statute in the first instance apply only to a narrow class of dangers — a determination critical to the resolution of” the appeal in Melber (id. at 762). The Court cited its decision in Rocovich v Consolidated Edison Co. (78 NY2d 509 [1991]) and reiterated that “the statutory language did not itself specify the hazards to be guarded against[ ] but rather focused on the safety devices to be used to avoid them” (Melber, 91 NY2d at 762). In Rocovich (78 NY2d at 511-512), the plaintiff worker injured his foot and ankle when *941he fell into a 12-inch trough containing heated industrial oil. In determining that Labor Law § 240 (1) did not apply, the Court of Appeals stated that “it [was] difficult to imagine how [the] plaintiffs proximity to the 12-inch trough could have entailed an elevation-related risk [that] called for any of the protective devices of the types listed” in the statute (78 NY2d at 514-515).
With respect to the facts in Melber (91 NY2d at 763), the Court concluded that conduit protruding from the floor was akin to a trough filled with hot oil, inasmuch as it was a hazard against which employees should be protected, but that neither hazard could be avoided by proper placement or utilization of one of the safety devices listed in Labor Law § 240 (1). The Court specified that the stilts in Melber performed the function required of them, namely, allowing the plaintiff to perform his work safely at a height, and it noted that, had the stilts failed while the plaintiff was installing the metal studs, “a different case would be presented” (id. at 764). Nevertheless, the injury sustained by the plaintiff in Melber “resulted from a separate hazard — electrical conduit protruding from the floor,” and thus the Court concluded that the injury “flowed from a deficiency in the device that was wholly unrelated to the hazard [that] brought about its need in the first instance” (id. [internal quotation marks omitted]).
Here, as in Melber, the accident was not the result of elevation-related work but, rather, it “was the result of a separate and unrelated hazard,” namely, the unguarded hole (Primavera v Benderson Family 1968 Trust, 294 AD2d 923, 924 [2002]). As in Melber, none of the safety devices enumerated in the statute would have prevented the wheel of the scissor lift from entering the hole and causing the scissor lift to tip over. Thus, I conclude that plaintiff is not entitled to partial summary judgment on the Labor Law § 240 (1) claim against defendants. Neither, however, are defendants entitled to summary judgment dismissing that claim against them because there are other potential theories of liability that plaintiff may pursue at trial, including that he should have been provided with a lanyard and safety harness to use while working in the scissor lift at an elevated height (see generally Leniar v Metropolitan Tr. Auth., 37 AD3d 425, 426 [2007]). Because plaintiffs bill of particulars is so general that such a theory could conceivably still be advanced, I see no reason to search the record and grant summary judgment dismissing the Labor Law § 240 (1) claim against defendants.
Peradotto, J, dissents and votes to affirm in the following memorandum.